Filed 12/28/21 P. v. Thompson CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                      or ordered published for purposes of rule 8.1115.



           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                       E076735

 v.                                                                       (Super.Ct.No. RIF1600599)

 MICHAEL EMILIO THOMPSON,                                                 OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. John D. Molloy, Judge.

Reversed with directions.

         Ava R. Stralla, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Charles C. Ragland, Alana Cohen

Butler and James H. Flaherty III, Deputy Attorneys General, for Plaintiff and

Respondent.




                                                              1
                      FACTUAL AND PROCEDURAL HISTORY

       A.      PROCEDURAL HISTORY

       On June 28, 2016, defendant and appellant Michael Emilio Thompson pled guilty

to deterring a police officer under Penal Code 1 section 69. Pursuant to the terms of the

plea agreement, the trial court granted defendant formal probation for three years.

       On January 13, 2021, defendant filed a petition to seal his arrest and related

records under section 851.91, subdivision (a).

       The court denied defendant’s petition on March 9, 2021.

       On March 17, 2021, defendant filed a timely notice of appeal.

       B.      FACTUAL HISTORY

       “[O]n or about August 1, 2015, in the County of Riverside, [defendant] did

willfully and unlawfully by means of violence deter and prevent [a police officer], who

was an executive officer in performing his duty imposed upon by law, and knowingly

resisted him by use of force and violence while he was in the performance of his duties.”

                                       DISCUSSION

       On appeal, defendant contends that the trial court erred in denying his section

851.91 petition. In their respondent’s brief, the People contend that “the trial court

properly denied the section 851.91 petition because, under the subdivision plead, no relief

was permitted. However, as a different subdivision would appear to permit relief, [the

People do] not oppose a remand to allow [defendant] to amend his petition to assert that



       1   All further statutory references are to the Penal Code unless otherwise specified.

                                              2
relief should be granted in the interest of justice.” For the reasons set forth post, we agree

with the parties that defendant’s second arrest should be sealed from his criminal records

under section 851.91, subdivision (c).

       A.     ADDITIONAL PROCEDURAL HISTORY

       On August 1, 2015, defendant was arrested for felony interfering with a police

officer. About six months later, on February 10, 2016, the prosecution filed a complaint

and recommended that bail be set at $50,000. According to defendant’s petition, and not

disputed at the hearing on the petition, defendant’s “own recognizance” status was

revoked on March 2, 2016, and he was remanded into custody. Defendant spent three

days in custody. There is nothing in the record to suggest that the second “arrest” was a

product of criminal behavior or some other wrongdoing by defendant. On June 28, 2016,

defendant reached a plea agreement and the trial court granted defendant probation.

       Four years later, defendant filed a section 851.91 petition claiming that, under

subdivision (a), his criminal history report improperly reflected two arrests for his single

criminal matter. Defendant explained that the error was interfering with his employment

prospects and asked the court to seal the record only of his rearrest. Defendant reasoned

that section 851.91 permitted such sealing of a criminal record for an arrest that did not

result in a conviction. The prosecutor appeared to agree that the second arrest on

defendant’s record was not particularly fair, and even offered to write a letter that

defendant could show to his prospective employers to explain that the second arrest was

not the product of a second unresolved criminal prosecution. The prosecutor, however,

voiced her concern that an order sealing the second arrest might be misapplied by the


                                              3
Department of Justice so that both arrest records would be sealed. The trial court then

found that the second arrest had resulted in a conviction so relief was not permitted under

section 851.91, and denied the petition.

       B.     LEGAL BACKGROUND AND ANALYSIS

       On appeal, defendant contends that the trial court erred in denying his section

851.91, subdivision (a), petition.

       Section 851.91, subdivision (a), permits record sealing relief to arrestees who

“suffered an arrest that did not result in a conviction.” Subdivision (a) provides four

factual scenarios that qualify as an arrest that did not result in a conviction: (1) an arrest

was made, a complaint was not filed, and the statue of limitation has run on every offense

upon which the arrest was based such that no complaint can ever be filed against the

arrestee; (2) an arrest was made, a complaint was filed against the arrestee, but was

dismissed with prejudice; (3) an arrest was made, a complaint was filed against the

arrestee, and an acquittal followed; and (4) an arrest was made, a complaint was filed

against the arrestee, a conviction followed, but was then vacated or reversed on appeal

with prejudice. (see, §851.91, subd. (a)(1)(A) and (B)(i)-(iii).)

       The facts in this case do not come under the four factual scenarios specified under

section 851.91, subdivision (a). Here, as provided in detail ante, an arrest was made but

none of the four other factors outlined in section 851.91, subdivision (a), occurred.

Defendant is not without a remedy.




                                               4
       Section 851.91, subdivision (c), permits relief “as a matter of right or in the

interests of justice.” Subdivision (c) allows the trial court to consider any relevant

factors, including but not limited to any hardship an arrest causes the petitioner, evidence

relating to the arrest, and his record of convictions. (§ 851.91, subd. (c)(2)(B)(i)-(iv).)

The People submit that “[i]n light of the very unique, and unlikely to reoccur,

circumstances of this case, [the People] would offer no objection should the court elect to

remand the matter to allow [defendant] to amend his petition to proceed under this

section. Similarly, should the court determine as a matter of judicial economy that relief

should be granted under subdivision (c) based on the existing record, [the People] would

have no objection to that course of action since it was agreed upon that the 2016 ‘arrest’

was predicated on the revocation of [defendant]’s [own recognizance] release and the

2015 arrest for the crime for which [defendant] was ultimately convict[ed] would remain

on [defendant]’s record.”

       In this case, there is no dispute that defendant’s second arrest was related to the

revocation of defendant’s own recognizance release and not an arrest related to a new

crime. We agree with the parties that the second arrest should be sealed. Therefore, in

the interest of justice and judicial economy, we hereby reverse the denial of defendant’s

petition and grant defendant’s request to have the record of his second arrest sealed under

section 851.91, subdivision (c).




                                              5
                                     DISPOSITION

      The trial court’s order denying defendant’s petition is reversed pursuant to section

851.91, subdivision (c). The Department of Justice is directed to seal defendant’s second

arrest from defendant’s criminal records.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                       MILLER
                                                                                         J.


We concur:


McKINSTER
                      Acting P. J.


CODRINGTON
                                J.




                                            6